Citation Nr: 0433792	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-05 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pulmonary emboli due to thrombophlebitis, claimed as due to 
VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from February 1952 to 
August 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for pulmonary emboli due to thrombophlebitis under the 
provisions of 38 U.S.C.A. § 1151.

The veteran has also claimed service connection for loss of 
strength in the left leg, claimed under the provisions of 
38 U.S.C.A. § 1151 as due to a severed artery during surgery 
conducted by VA for prostate and bladder removal.  See, e.g., 
May 2002 statement from veteran.  In March 2003, the RO sent 
a letter to the veteran recognizing this claim, but there is 
no indication the RO ever adjudicated the claim.  Therefore, 
the issue of a left leg disability under 38 U.S.C.A. § 1151 
is REFERRED to the RO for appropriate action.  The Board 
notes the discussion below concerning inadequate notice also 
applies to this pending claim, since the March 2003 letter 
did not tell the veteran what evidence is needed to 
substantiate a section 1151 claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2003, the Board remanded this claim for 
additional evidentiary development.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
again remand the claim to ensure that the veteran has been 
afforded content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The section 1151 claim is remanded to ensure full and 
complete compliance with the enhanced duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  The U.S. Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been sufficient compliance when the 
RO at no time sent a VCAA letter to the veteran notifying him 
of what was needed to substantiate this claim for service 
connection under 38 U.S.C.A. § 1151.  Rather, the VCAA 
letters sent in January 2002 and October 2003 concerned 
direct service connection claims, not section 1151 service 
connection claims.  Since the evidence needed to substantiate 
such claims differs significantly, the Board is constrained 
to remand the issue for compliance with the notice provisions 
contained in this law and to ensure the veteran has had full 
due process of law.  

The Board notes a VCAA letter was also sent in April 2003 
which mentioned the veteran's appeal of a section 1151 claim.  
That letter did not, however, inform the veteran of the 
evidence needed to substantiate such a claim.  

Accordingly, the claim is remanded for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
compensation under 38 U.S.C.A. § 1151 for 
pulmonary emboli due to thrombophlebitis, 
claimed as due to VA medical treatment.  
The notice must be specific to the 
section 1151 claim on appeal.  The notice 
should also inform the veteran that he 
should provide VA with copies of any 
evidence relevant to this claim that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.  

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve it, issue the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


